UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------- X
                                                                       :
 SYNTEL STERLING BEST SHORES MAURITIUS                                 :
 LIMITED, ET AL.,                                                      :
                                              Plaintiffs,              :   15 Civ. 211 (LGS)
                                                                       :
                            -against-                                  :   ORDER
                                                                       :
 THE TRIZETTO GROUP, ET AL.,                                           :
                                              Defendants.              :
                                                                       :
 --------------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, Judge Aaron issued a Report and Recommendation (the “Report”) on the parties’

cross-motions for partial summary judgment on January 27, 2020. It is hereby

          ORDERED that, for reasons stated in the Opinion & Order, which will follow separately under

seal, the Report is adopted in full. The parties’ objections either are overruled or deemed waived. It is

further

          ORDERED that, if the parties seek any portion of the Opinion & Order to remain under seal,

they shall file a letter request specifically justifying each category of information to be sealed, by March

27, 2020. The letter shall attach a copy of the Opinion & Order highlighting any portions the parties

seek to be sealed. The parties may either file separate letters or, preferably, a joint letter. If a joint

letter, each party’s proposed sealing should be highlighted in a different color.

          The Court will not permit the entire Opinion & Order to be sealed, but at most only particular

lines. If the parties make no letter request, the Opinion & Order will be unsealed by March 30, 2020.

          The Clerk of Court is respectfully directed to close Dkt. Nos. 520 and 528.

Dated: March 24, 2020
       New York, New York
